Appeal from an order of Oneida County Court (John S. Balzano, A.J.), entered January 16, 2009. The order, insofar as appealed from, denied in part the application of intervenor to procure access to a certain electronic recording.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on September 15, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.E, Fahey, Garni, Pine and Gorski, JJ.